DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yturralde et al. (US 8292173).
Re claim 1:	Yturralde teaches a RFID tag tape (202) serving as an adhesive product comprising a plurality of RFID tags (204) serving as segments of a flexible laminated structure each including a wireless transducing circuit therein, the plurality of RFID tags having a defined sampling density defining a number of the wireless transducing circuits for a given unit size of the flexible laminated structure (i.e., each 
Re claim 8:	The RFID tags (204) are positioned at irregular intervals swerving as wireless transducing circuits-being pseudo randomly distributed along a length of the adhesive product according to a probability distribution (fig. 2C, col. 5, lines 13-24).  
Re claim 9:	The RFID tags (204) serving as wireless transducing circuits being uniform in function and composition (fig. 2).  
Re claim 10:	Each non-transducing-circuit segment (i.e., an area around a perforations (232) of the tape) being free of active electrical components (fig. 2B).  
Re claim 11:	The flexible laminated structure carried on a cylindrical tape core (i.e. the RFID tag tape are structured to similar to stamps on a roll, col. 4, lines 42-52).  
Re claim 12:	.Yturralde teaches an adhesive product bundle comprising a plurality of flexible tape platforms (figs. 2A-2C, 2E) each having a plurality of RFID tags (204) serving as wireless transducing circuits dispersed therein according to a respective sampling density, and a first sampling density (2B) of a first of the plurality of flexible tape platforms being different than a second sampling density (2C) of a second of the plurality of flexible tape platforms (see figs. 2A-2C; col. 4, line 42-col. 5, line 24).    
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yturralde in view of Butler et al. (US 2016/0048709).
The teachings of Yturralde have been discussed above.
Although, Yturralde teaches the RFID tag tape comprising a plurality of RFID tags having an antenna, he fairly suggest that the RFID tag comprises processors and other components.
However, Butler teaches a RFID tag (102) comprising a wireless communications circuit coupled to the antenna, a transducer, a processor (132) coupled to the wireless communications circuit and the transducer, an energy source (130) coupled to the processor, the transducer, and the wireless communications circuit, and at least one non-transitory processor-readable medium comprising instructions which, when executed by the processor, configures the processor to perform operations comprising controlling the wireless communication circuit to communicate wireless messages with one or more network nodes (see fig. 1; paragraph 0671).  
.
 
Allowable Subject Matter
Claims 3-7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the adhesive product comprising a marking indicating the sampling density and the sampling density being between .25 and .5 as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887